NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 20-10037
                                                     20-10038
                Plaintiff-Appellee,
                                                D.C. Nos.
 v.                                             4:19-cr-50149-JAS-BGM-1
                                                4:19-cr-01926-JAS-BGM-1
EDGAR RAMIREZ-MARTINEZ,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James A. Soto, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      In these consolidated appeals, Edgar Ramirez-Martinez appeals from his

guilty-plea conviction and 54-month sentence for reentry of a removed alien, in

violation of 8 U.S.C. § 1326, and the revocation of supervised release and partially

concurrent 12-month sentence imposed upon revocation. Pursuant to Anders v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Ramirez-Martinez’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Ramirez-Martinez the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief in these direct appeals.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                          20-10037 & 20-10038